                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

NORMAN SIMMONDS                                                                     PETITIONER
Reg #51854-019

v.                               Case No. 2:18-cv-00074-KGB/JJV

GENE BEASLEY, Warden,
FCI—Forrest City Low                                                               RESPONDENT

                                             ORDER

        The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4).     No objections have been filed, and the time

to file objections has passed.   After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.). The Court therefore dismisses without prejudice

petitioner Norman Simmonds’ petition for writ of habeas corpus (Dkt. No. 1). The requested

relief is denied.

        Furthermore, the Court concludes that Mr. Simmonds is not entitled to a certificate of

appealability because he has not made a substantial showing of a denial of a constitutional right.

See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (determining that a

substantial showing of the denial of a federal right requires a demonstration that reasonable jurists

could debate whether, or for that matter agree that, the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to proceed

further).
So ordered this the 11th day of July 2019.


                                             ____________________________________
                                             Kristine G. Baker
                                             United States District Judge




                                        2
